Citation Nr: 1645759	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-06 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic eye disability.  

2.  Entitlement to service connection for radiculopathy of the lower extremities.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for emphysema.

6.  Entitlement to service connection for a chronic lung disorder based upon exposure to asbestos.

7.  Entitlement to service connection for claimed residuals of a concussion and traumatic brain injury (TBI).

8.  Entitlement to service connection for rheumatoid arthritis.

9.  Entitlement to service connection for a chronic disability resulting in balance and equilibrium difficulties.

10.  Entitlement to service connection for a chronic disability causing a compromised immune system, claimed as chronic infections.

11.  Entitlement to service connection for lymphoma, including as due to herbicide exposure.

12.  Entitlement to service connection for residuals of a back injury, to include degenerative disc disease (DDD).

13.  Entitlement to service connection for irritable bowel syndrome (IBS).

14.  Entitlement to service connection for the purpose of establishing eligibility for treatment of a psychosis under 38 U.S.C.A. § 1702.

15.  Entitlement to a higher (compensable) initial disability rating for service-connected bilateral hearing loss.  

16.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Roger D. Taylor, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Air Force from May 1973 to August 1978.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On the March 2015 VA Form 9, the Veteran requested a videoconference Board hearing; however, in June 2016, the attorney wrote that the Veteran no longer desired an in-person hearing due to health problems and wanted to cancel the videoconference Board hearing scheduled on July 8, 2016.  Although the attorney then wrote that the Veteran requested a "regular hearing on his claims, " the Board finds the attorney's reference to a "hearing" was merely a typographical error, and the attorney actually meant that the Veteran requested that the appeals be adjudicated by the Board without a hearing, particularly when viewed in the context of the Veteran's diagnosis of and treatment for a terminal illness, the unambiguous statement in the same paragraph that the Veteran did not want to appear for an in-person hearing due to declining health, the request for cancellation of the scheduled Board hearing, the advanced-on-the-docket status of the case, and the attorney's statement that he would send additional evidence with a synopsis of all the evidence to the Board.  See also July 2016 letter (requesting advancement on the docket and waiving an in-person hearing on the appeal).  In consideration of the foregoing, the Board finds that the request for a Board hearing has been withdrawn.  38 C.F.R. 
§ 20.704(e) (2016).

In an unappealed February 2006 rating decision, the RO denied service connection for IBS, lymphoma, and residuals of a back injury; however, because official service records pertinent to the February 2006 decision were subsequently obtained and associated with the record, the Board has considered these issues as original service connection claims, as noted on the first page of this decision.  38 C.F.R. § 3.156(c) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There was no eye injury or disease during service.

2.  The current chronic bilateral eye disability was manifested many years after service separation and is not causally or etiologically related to service.

3.  Refractive error is not a disability for VA compensation purposes.

4.  The Veteran was not exposed to herbicide agents during service, and herbicide 
exposure during service is not presumed.

5.  There was no neurologic injury or disease during service and chronic symptoms of radiculopathy of the lower extremities were not manifested during service.

6.  Symptoms of bilateral lower extremity radiculopathy have not been continuous since service separation, and bilateral lower extremity radiculopathy did not manifest to a compensable degree in the year following separation from service. 

7.  The Veteran did not engage in combat with the enemy during service, and was not exposed to hostile military or terrorist activity during service. 

8.  No psychiatric injury or disease and no stressor event was manifested during service.

9.  The current depressive disorder was manifested many years after service and is not related to service.

10.  There was no respiratory injury or disease during service, including no asbestos exposure.

11.  The current chronic lung disability was manifested many years after service and is not causally or etiologically related to service.

12.  The current chronic lung disability is related to tobacco abuse after service. 

13.  A head injury was sustained during service; however, no concussion was sustained during service.

14.  A residual scar around the back of the ear is due the in-service head injury.

15.  There was no joint injury or disease, including rheumatoid arthritis, during service and chronic symptoms of rheumatoid arthritis were not manifested during service.

16.  Symptoms of rheumatoid arthritis have not been continuous since service separation, and rheumatoid arthritis did not manifest to a compensable degree in the year following separation from service. 

17.  The rheumatoid arthritis was manifested many years after service and is not causally or etiologically related to service.

18.  No balance or equilibrium difficulties were manifested during service.  

19.  Vertigo, which was clinically identified to account for the Veteran's balance and equilibrium difficulties, was manifested many years after service and is unrelated to service.

20.  The Veteran's current lymphoma is a chronic disability affecting the immune system; there is no other current chronic disability affecting the immune system.

21.  There was no relevant immune system injury or disease during service, and chronic symptoms of lymphoma were not manifested during service.

22.  Symptoms of lymphoma have not been continuous since service separation, and lymphoma did not manifest to a compensable degree in the year following separation from service. 

23.  Lymphoma was manifested many years after service and is not causally or etiologically related to service.

24.  No back injury or disease was manifested during service.  

25.  The current back disability was manifested many years after service separation, and is not related to service.

26.  No gastrointestinal injury or disease was manifested during service.

27.  The current IBS was manifested many years after service and is unrelated to service.

28.  The Veteran does not have a current psychosis, and did not develop an active psychosis in service or within two years of service separation.  

29.  For the entire initial rating period from November 18, 2005, the Veteran's hearing was manifested by no more than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear with lowest speech recognition scores of 
88 percent for the right ear and 90 percent for the left ear.

30.  For the entire initial rating period from July 1, 2010, the Veteran is in receipt of the maximum schedular rating of 10 percent for service-connected tinnitus.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic disability of the eyes are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.   The criteria for service connection for a psychiatric disability, claimed as PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 501(a), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2016).

5.  The criteria for service connection for emphysema have not been met.  
38 U.S.C.A. §§ 105(a), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.300, 3.303 (2016).

6.  The criteria for service connection for a chronic lung disability based upon exposure to asbestos have not been met.  38 U.S.C.A. §§ 105(a), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2016).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a residual scar due to an in-service head injury are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8.  The criteria for service connection for rheumatoid arthritis are not met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

9.  The criteria for service connection for a chronic disability resulting in balance and equilibrium difficulties are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10.  The criteria for service connection for a chronic disability causing a compromised immune system, claimed as chronic infections, are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

11.  The criteria for service connection for lymphoma, including as due to herbicide exposure, are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

12.  The criteria for service connection for residuals of a back injury, to include DDD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

13.  The criteria for service connection for IBS are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

14.  The criteria for service connection for the purpose of establishing eligibility for treatment of a psychosis under 38 U.S.C.A. § 1702 are not met.  38 U.S.C.A. 
§§ 1702, 5107 (West 2014); 38 C.F.R. § 3.384 (2016).
 
15.  The criteria for a higher (compensable) initial disability rating for bilateral hearing loss are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).

16.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.87, DC 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2011 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeals for bilateral hearing loss and tinnitus, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 
112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  Furthermore, because the law, and not the facts, is dispositive of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record include the available service treatment records, to include copies of the July 1978 service examination report and July 1978 report of medical history, post-service private and VA treatment records, records from the Social Security Administration (SSA), and the Veteran's written assertions.  

The duty to notify the Veteran of the unavailability of the service treatment records was satisfied by way of the August 2010 letter, and the Veteran responded that he did not have service treatment records in his possession.  38 C.F.R. § 3.159(e) (2016).  In August 2010, a formal finding on the unavailability of complete service treatment records was made.  Further attempts to obtain the records would be futile.

VA provided the Veteran with VA examinations in August 2010, September 2011, and October 2011.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the initial rating appeals and service connection appeal for the chronic eye disability.  The collective VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not been provided with a VA examination for any service connection appeals other than the chronic eye disability; however, no VA examination or medical opinion is needed with respect to these appeals.   Service connection for a residual scar resulting from a head injury will be granted for reasons explained below.   The weight of the evidence demonstrates no in-service neurologic, psychiatric, respiratory, joint, immune system, back, or gastrointestinal injury or disease or even event, no chronic symptoms of bilateral lower extremity radiculopathy, rheumatoid arthritis, and lymphoma during service, no continuous symptoms of lower extremity radiculopathy, rheumatoid arthritis, and lymphoma since service, and bilateral lower extremity radiculopathy, rheumatoid arthritis, and lymphoma manifested to a compensable degree within one year of service.  There is no combat service, no fear of hostile or terrorist activity in service, and no in-service stressor event corroborated by credible evidence.  The weight of the evidence is against a finding of in-service herbicide exposure.  The weight of the evidence also demonstrates no chronic disability causing a compromised immune system other than lymphoma.  All of the disabilities were manifested many years after service, and have not been linked to service.  As no medical examination or medical opinion would help substantiate the appeals, the Board does not find that any such development is necessary.  See 38 C.F.R. § 3.159(e) (2016) (VA will refrain from providing assistance in obtaining evidence for a claim of the substantially complete application for benefits indicates that there is no reasonable possibility that further assistance would substantiate the claim); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required). 

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral cataracts, depression, COPD, DDD, and IBS.  None of the diagnoses is a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the Veteran's tobacco use disorder on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.300.  

The Veteran is also diagnosed with radiculopathy of the lower extremities, arthritis, and lymphoma.  Radiculopathy (as an organic disease of the nervous system), arthritis, and lymphoma (as a malignant tumor) are "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as radiculopathy (as an organic disease of the nervous system), arthritis, and a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents listed under 38 C.F.R. 
§ 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes Non-Hodgkin's lymphoma.  See 38 C.F.R. § 3.309(e).

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Service Connection Analysis for a Chronic Eye Disability

The Veteran contends that the current eye disability is due to a head injury with a concussion during service.  See September 2011 fee-basis examination report (noting diagnoses of mild nuclear bilateral cataracts, hyperopia, astigmatism, and presbyopia).  He seeks service connection on this basis. 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether a head injury was sustained during service.  Although available service treatment records do not specifically show diagnosis or treatment for a head injury, the July 1978 service separation examination report notes a scar on the back of the left ear caused by a 1977 bike accident.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that a head injury was sustained during service.  

Regarding the Veteran's additional assertion of an in-service concussion related to the head injury sustained during service, the weight of the evidence is against a finding of a concussion during service.  A brain concussion is a clinical syndrome usually due to head trauma and characterized by several symptoms including, in pertinent part, a disturbance of vision.  See Stedman's Medical Dictionary 196440 (defining brain concussion as a clinical syndrome usually due to head trauma, characterized by immediate but transient impairment of cerebral function, principally alteration of consciousness, but also disturbance of vision and equilibrium, without any detectable structural brain damage).  At the September 2011 VA examination, the Veteran reported that he sustained a concussion at the time of the 1977 motorcycle accident; however, on the July 1978 service report of medical history and on the December 1981 Reserve service report of medical history where he reported the in-service head injury, the Veteran denied any past or current periods of unconsciousness, eye trouble, dizziness or fainting spells, and frequent or severe headache, which are all symptoms characteristic of a concussion.  Because the statements made in July 1978 and December 1981 were contemporaneous to service and shortly after service, and the Veteran reported the head injury at those times but denied any symptoms indicative of a prior concussion, the Board does not find the more recent account of an in-service concussion related to the 1977 motorcycle accident to be credible; therefore, the more recent account of an in-service concussion is of no probative value. 

The weight of the evidence shows no eye injury or disease during service.  The available service treatment records show no complaint, finding, diagnosis, or treatment for eye problems.  At the July 1978 service separation examination and the December 1981 Reserve service examination, the visual acuity was 20/20 bilaterally, and the eyes, ophthalmoscopic examination, pupils, and ocular motility were all clinically normal.  On the July 1978 service separation report of medical history and the December 1981 Reserve service report of medical history, the Veteran answered "No" when asked if he then had or had ever had eye trouble.  

Because the eyes were clinically evaluated and determined to be normal at service separation and approximately three years after service separation, the Veteran was specifically asked whether he had any eye trouble at service separation and denied any such problems while simultaneously reporting other problems such as sinusitis and ear, nose, or throat trouble, and the Veteran was asked again approximately three years later whether he had any eye trouble and continued to deny eye problems, it is likely that any eye problems during service, if they had existed, would either have been noted or reported by the Veteran at those times.  The denial of past and current eye problems at service separation and approximately three years after service, considered together with the normal eye examinations at those times, is of significant probative value and weighs evidence against a finding of eye injury or disease during service. 

The Board next finds that the weight of the evidence is against finding that the current eye disability, which first manifested several years after service separation, is otherwise causally or etiologically related to service.  The earliest post-service evidence of vision problems is shown in 1983, five years after service separation.  See February 1983 Reserve service eye consultation note (complaining of problems with night vision and demonstrating 20/20 visual acuity bilaterally).  The earliest diagnosis of cataracts is dated in 2010, approximately 32 years after service separation.  Considered together with the absence of eye problems at service separation, the absence of evidence of complaint or diagnosis of eye or vision problems for five years after service is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Also, after review of the record and interview and examination of the Veteran, the September 2011 VA examiner opined that the Veteran did not appear to have any ocular pathology that could be related to any in-service event, disease, or trauma.  Although the September 2011 VA examiner did not provide further comment on the likelihood of a relationship between the current eye disability and service, it is reasonable to infer that the September 2011 VA examiner did not link the current eye disability to service due to the absence of an in-service eye injury or disease or relevant event.  See Bardwell, 24 Vet. App. at 40; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).

Regarding hyperopia, astigmatism, and presbyopia, service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes diagnoses of hyperopia, presbyopia, and astigmatism.  VA Manual M21-1, Part VI, Subchapter II, para. 11.07; see also Dorland's Illustrated Medical Dictionary 170, 904 (30th ed. 2003) (defining hyperopia and astigmatism as errors of refraction).  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 
4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.  Because the bilateral visual acuity was normal at the time of the July 1978 and December 1981 service examinations, there were no eye problems during service or for several years after service, and there is no competent evidence of a link between any post-service decreased visual acuity or cataracts and the in-service head injury, service connection is not warranted for refractive error.  

While the Veteran, as a lay person, is competent to report eye symptoms that he experienced at any time, under the facts of this case that include no eye injury or disease in service and symptoms and diagnosis many years after service, he is not competent to diagnose cataracts or opine on whether there is a link between cataracts, where symptoms and diagnosis were many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge.  After interview and examination of the Veteran and review of the record, the September 2011 VA examiner provided a negative medical opinion on such a relationship.  For these reasons, the Veteran's purported opinion that the current eye disability is the result of service, to include the in-service head injury, is of no probative value.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a chronic eye disability; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Radiculopathy, Arthritis, Back Disability, IBS

The Veteran contends that the current radiculopathy of the lower extremities, rheumatoid arthritis, degenerative disc disease, and IBS are due to service.  He has advanced no specific argument as to why he believes that the disabilities are related to service.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding an in-service neurologic injury or disease affecting the lower extremities, an in-service joint injury or disease, an in-service back injury or disease, or an in-service gastrointestinal injury or disease.  The evidence also weighs against a finding of chronic symptoms of lower extremity radiculopathy or arthritis during service.  The available service treatment records show no complaint, finding, diagnosis, or treatment for lower extremity, neurological, joint, back, or gastrointestinal problems.  At the July 1978 service separation examination and the December 1981 Reserve service examination, the neurologic system, lower extremities, musculoskeletal system, spine, and abdomen and viscera were all clinically normal.  On the July 1978 service separation report of medical history and the December 1981 Reserve service report of medical history, the Veteran answered "No" when asked if he then had or had ever had, neuritis, foot trouble, arthritis, rheumatism, or bursitis, recurrent back pain, frequent indigestion, and stomach, liver, or intestinal trouble.

Because the neurologic system, lower extremities, spine and musculoskeletal system, and abdomen and viscera were clinically evaluated and determined to be normal at service separation and approximately three years after service separation, the Veteran was specifically asked whether he had any neuritis, foot trouble, arthritis or rheumatism, recurrent back pain, frequent indigestion, and stomach trouble at service separation and denied any such problems while simultaneously reporting other problems such as sinusitis and ear, nose, or throat trouble, and the Veteran was asked again approximately three years later whether he had any neuritis, foot trouble, arthritis, or rheumatism, recurrent back pain, or frequent indigestion and stomach trouble and continued to deny any such problems, it is likely that any such problems during service, if they had existed, would either have been noted at those times.  The denial of any past and current problems at service separation and approximately three years after service, considered together with the normal eye examinations at service separation, is of significant probative value and weighs evidence against a finding of neurologic, lower extremity, spine, joint, and gastrointestinal injury or disease during service. 

The weight of the evidence is against a finding of continuous symptoms of lower extremity radiculopathy and arthritis since service, including to a compensable degree within one year of service separation.  The earliest indication of lower extremity radiculopathy is in 1996, approximately 18 years after service.  See March 1996 SSA Disability report (noting the Veteran's report of spinal cord/nerve damage).  Arthritis was manifested approximately in 2010, 32 years after service.  See July 2010 VA treatment record.  Considered together with the absence of any symptoms, diagnosis, or treatment during service, the gap of approximately 18 years between service and the onset of lower extremity radiculopathy symptoms, and the gap of approximately 32 years between service and the onset of arthritis symptoms, is one factor that tends to weigh against a finding of continuous symptoms of left shoulder arthritis after service separation.  See Buchanan, 
451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  As the weight of the evidence demonstrates no "continuous" symptoms of lower extremity radiculopathy or arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of radiculopathy or arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 

The weight of the evidence is against finding that the lower extremity radiculopathy, arthritis, back disability, and IBS, which were manifested many years after service, are otherwise related to service.  The Veteran does not allege and the evidence does not indicate that he has experienced symptoms of any of the above disabilities since service.  There is no competent evidence of a nexus between any disability and service.  

Although the Veteran has asserted that the current disabilities are causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the radiculopathy, arthritis, DDD, or IBS, or render a competent medical opinion regarding their causes where the facts show no in-service injury or disease, and no symptoms were manifested until many years after service.  Radiculopathy, arthritis, and DDD are complex and involve unseen systems processes and disease processes that are not fully observable by the five senses of a lay person, and include various possible etiologies.  Radiculopathy is diagnosable by physical examination and X-ray or similar specific clinical testing.  Arthritis and DDD are diagnosable only by X-ray or similar specific specialized clinical testing.  IBS is diagnosable by endoscopy or similar specific specialized clinical testing, including lab tests; therefore, under the facts presented in this case, the Veteran is not competent to diagnose lower extremity radiculopathy, arthritis, DDD, or IBS or to opine as to their etiologies, where in this case there is an absence of in-service injury, disease, or symptoms, and the symptoms began many years after service.  

Thus, while the Veteran is competent to relate symptoms that he experienced at any time, in the absence of an in-service injury, disease, event, or symptoms, as in this case, he is not competent to opine on whether there is a link between the lower extremity radiculopathy, arthritis, back disability, or IBS which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 
1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 
428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that the current disabilities are the result of service is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for lower extremity radiculopathy, arthritis, a back disability, and IBS; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Psychiatric Disorder, claimed as PTSD

The Veteran contends that the current psychiatric disorder, claimed as PTSD and diagnosed as a depressive disorder, is related to service.  He seeks service connection on this basis.   

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that psychiatric injury or disease was manifested during service or that symptoms of psychiatric disorder were manifested during service.  Available service treatment records show no complaint, report, diagnosis, or treatment for psychiatric problems.  At the July 1978 service separation examination, the psychiatric evaluation was normal, and the Veteran denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.    

The Veteran has not provided sufficient information in order to corroborate any in-service stressor event.  After being asked in the November 2010 notice letter to complete and return the enclosed PTSD Questionnaire, the Veteran did not respond.  The available service treatment records and service personnel records show no evidence of a verifiable stressor event.  See January 2011 VA Memorandum (formal finding on lack of information required to corroborate stressors in connection to the PTSD claim).  Although post-service VA treatment records show that the Veteran told a VA mental health provider, in May 2011, that he was a Vietnam era veteran and witnessed plane and car crashes and removed body parts during service, the account is not credible when viewed in the context of no combat service, no Vietnam or foreign service, and a military occupational specialty of weather equipment repairman that would not likely have involved witnessing multiple fatal car and plane crashes and removing body parts from crash sites.  

The weight of the lay and medical evidence shows no psychiatric diagnosis until several years after service separation.  The post-service evidence shows psychiatric diagnosis of depressive disorder in 1986, approximately eight years after service separation.  See, e.g., August 1986 VA treatment record (noting depressive disorder with suicidal ideation).  The eight-year period between service separation in 1978 and depressive disorder diagnosis in 1986 is one factor -- considered with other factors in this case that include absence of psychiatric injury, disease, or symptoms in service, and a history psychiatric treatment that only dates to post-service onset that weighs against service connection.  See Buchanan at 1336; see also Maxson at 1333.  Although there was some psychiatric treatment prior to 1986, it was related to alcohol dependence with onset after service in the 1980s.   

The weight of the evidence shows that that the current psychiatric disability, which manifested years after service, is not otherwise causally or etiologically related to service.  The depressive disorder diagnosis has been linked to the Veteran's medical condition by mental health providers.  See, e.g., November 1995 private hospital discharge summary.   The purported PTSD diagnosis linked to service is based on an inaccurate factual premise of witnessing multiple plane and car crashes and removing body parts from the crash sites during service; therefore, the diagnosis is of no probative value.  See Reonal at 461 (a medical opinion based on an inaccurate factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-5 cautions that it was "not sufficient to simply check off the symptoms in the diagnostic criteria to make a mental disorder diagnosis." Rather, clinical training is required "to recognize when the combination of predisposing, precipitating, perpetuating, and protective factors has resulted in a psychopathological condition in which physical signs and symptoms exceed normal ranges."  The "purpose of DSM-5 is to assist trained clinicians in the diagnosis" of various mental disorders.  The weight of the evidence shows that symptoms of the current psychiatric disability were not manifested until eight years after service separation and are not related to service.  Consequently, the Veteran's opinion attributing the current psychiatric symptoms to a psychiatric diagnosis purportedly related to service is of no probative value and is outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment during service or for many years after service separation, and no link between the current depressive disorder and service.  Although the May 2011 VA mental health provider appeared to diagnose PTSD based on a claimed in-service stressor event, the occurrence of the claimed stressor event has not been sufficiently supported by credible independent evidence and is of no probative value.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for a depressive disorder must also be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Chronic Lung Disability, COPD, and Emphysema

The Veteran contends that a current chronic lung disability, which has been diagnosed as COPD, which is an umbrella term that encompasses emphysema, was caused by asbestos exposure during service.  He seeks service connection on this basis.  

After review of all the lay and medical evidence of record, the Board finds that the Veteran was not exposed to asbestos during service, and there was no respiratory injury or disease during service.  Available service treatment records are absent of any complaints of, findings of, or treatment for a respiratory injury or disease during service, including COPD.  At the July 1978 service separation examination, the lungs and chest were clinically evaluated as normal, and the chest x-ray was negative.  Although the Veteran then reported bronchitis, he denied any past or current chronic or frequent colds, shortness of breath, or chronic cough on the December 1981 Reserve service report of medical history completed approximately three years after service.  

Because the lungs and chest were evaluated at the time of service separation, and the Veteran was provided an opportunity to report COPD symptoms at service separation and three years later and denied having any symptoms indicative of COPD at those times, the Board finds that COPD is a condition that would likely have been noted during service; therefore, the service treatment records, which were generated contemporaneous to service and are likely to reflect accurately the Veteran's physical condition, are of significant probative value and provide evidence against a finding of COPD symptoms during service.  

The Board finds that the weight of the evidence is against finding that COPD, which first manifested many years after service separation, is otherwise causally or etiologically related to service.  The earliest evidence of COPD in the record is shown in 2003, 25 years after service separation.  See August 1986 private hospital record (noting a reported history of having had bronchitis once); but see August 2003 chest x-ray report (noting an impression of rule out COPD).  The September 2002 VA admission evaluation note shows that VA medical providers have attributed mild emphysema to tobacco abuse, which began many years after service.  See, e.g., July 2010 VA examination report; see also May 2011 VA hematology and oncology note (reporting that he started smoking after post-service diagnosis of lymphoma).  The absence of evidence of respiratory complaint or diagnosis for more than two decades after service weighs against a finding of service incurrence.  See Buchanan at 1336; see also Maxson at 1333.  

For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110, 1131.  The Veteran filed the current claim in 2010; therefore, this assertion is against the claim for service connection as it suggests a nonservice-related etiology for COPD.  Furthermore, the Veteran has reported that he began smoking many years after service separation.   

Although the Veteran has asserted that chronic lung disability is causally related to service, he is a lay person and, under the facts of this case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of COPD.  The etiology of the Veteran's COPD is a complex medical etiological question dealing with the origin and progression of the respiratory system, and COPD is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between the current lung disability, symptoms of which were manifested many years after service, and active service, including purported asbestos exposure during service, because such a medical opinion requires specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    

Thus, the weight of the evidence is against a finding that the chronic lung disability was incurred in or was otherwise caused by active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for COPD and, consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection Analysis for Claimed Residuals of a Concussion/TBI

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there is a residual scar related to the in-service head injury sustained during the 1977 motorcycle accident during service.  At the July 1978 service separation examination, a four inch scar around the back of the left ear caused by an in-service bike accident that occurred in 1977 was noted.  The scar was still present at the June 1981 Reserve service examination, and there is no evidence in the record to suggest that the scar is no longer present.  See, e.g., April 1992 private hospital discharge summary (noting a scar behind the left ear).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a residual scar due to the in-service head injury is warranted.  

No other head injury residuals are demonstrated.  As explained above, the chronic eye disability is not shown to be related to the in-service head injury.  

Service Connection Analysis for Balance and Equilibrium Difficulties

The Veteran contends that a current disability resulting in balance and equilibrium difficulties, which has been diagnosed as vertigo, is related to service.  He seeks service connection on this basis.  

After review of all the lay and medical evidence of record, the Board finds that there was no neurologic injury or disease during service.  Available service treatment records are absent of any complaints of, findings of, or treatment for balance and equilibrium difficulties.  At the July 1978 service separation examination, the neurologic system was clinically evaluated as normal.  On the July 1978 service report of medical history and the December 1981 Reserve service report of medical history completed approximately three years after service, the Veteran checked "No" when asked if he had dizziness or fainting spells.  Because the Veteran affirmatively reported other problems such as sinusitis while denying any past or current dizziness or fainting spells, it is likely that any difficulties with dizziness or equilibrium, if they had existed during service, would have been noted.  

The weight of the evidence is against finding that the chronic disability resulting in balance and equilibrium difficulties (i.e., vertigo) is otherwise related to service.  Vertigo symptoms had their onset approximately in 2006, 28 years after service.  Considered together with the absence of symptoms and diagnosis in service, the 
28 year gap between the onset of vertigo and service, is a factor that weighs against a finding of service incurrence.  See Buchanan at 1336; see also Maxson at 1333.  There is no competent evidence linking vertigo, which was manifested many years after service, to service.  For these reasons, service connection for a chronic disability resulting in balance and equilibrium difficulties is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3102.


Service Connection Analysis for Lymphoma and Compromised Immune System

The Veteran contends that the current lymphoma was caused by in-service herbicide exposure while at Fort Eglin Air Force Base (AFB).  He asserts that herbicides were used at Eglin AFB from 1962 to 1970, and toxins were still around while he was stationed at Eglin AFB.  He asserts that he drank contaminated water and was around various airfields that had previously been treated with herbicides.  He seeks service connection on this basis.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that there was a relevant injury or disease of the immune system or that chronic symptoms of lymphoma or chronic infections were manifested during service.  The available service treatment records show no reports of, complaints of, diagnosis of, or treatment for lymphoma or chronic infections, to include any symptoms related thereto.  At the July 1978 service examination performed shortly before separation, the serology and blood tests were negative, and the lymphatic system was clinically evaluated as normal.  On both the July 1978 service report of medical history and the December 1981 Air Force Reserve service report of medical history, the Veteran checked "No" when asked if he then had or had ever had a tumor, growth, cyst, or cancer.  See also May 1977 service (circling "No" when asked if he had ever been treated for any blood disease and any prolonged disease); June 1981 Reserve service dental patient medical history (showing that he did not identify cancer when asked if he had a history of various medical illnesses).  The Veteran does not contend that lymphoma, including symptoms related thereto, was manifested during service.  Rather, he has consistently reported that lymphoma was diagnosed many years after service.   

 The Board next finds that the evidence weighs against finding that lymphoma symptoms were manifested continuously since service, including to a compensable degree within the first post-service year.  Lymphoma was diagnosed approximately in 1990, 12 years after service separation.  See, e.g., May 2011 VA hematology and oncology note (reporting a history of lymphoma in 1992); September 2016 private medical opinion (noting that the Veteran developed non-Hodgkin's lymphoma in 1990).  The fourteen-year gap between the diagnosis of lymphoma and service is a factor that weighs against a finding of service incurrence.  See Buchanan at 1336; see also Maxson at 1333.  

The weight of the evidence is against a finding that lymphoma, which was first manifested many years after service, is otherwise related to service.  In a September 2016 letter, a private physician opined that it was more likely than not that herbicide exposure while stationed at Eglin AFB contributed to lymphoma and caused its recurrence.  The private physician noted that the Veteran reported that he noticed changes in vegetation while at Eglin AFB.  The private physician noted that the medical opinion was based on review of medical and/or service records.  The September 2016 private medical opinion is of no probative value because it was based on the inaccurate factual premise of in-service herbicide exposure and was not supported by a rationale.    

The weight of the evidence is against a finding of herbicide exposure during service.  There are no service records or any other records showing that the Veteran was exposed to herbicide agents while stationed at Eglin AFB.  Although the evidence shows that Agent Orange was sprayed at Eglin AFB during the period from 1962 to 1970, there was no Agent Orange used at Eglin AFB after the period, and no use of herbicides from 1962 to 1970 is shown to have caused contaminated water or vegetation on the AFB during the subsequent period when the Veteran was stationed there.  See April 2016 VA Memorandum (formal finding that sufficient information required to verify herbicide exposure does not exist).  While reporting his background at a May 1996 psychological evaluation, the Veteran mentioned his military service and specifically denied any knowledge of prior exposure to toxins.  There is neither allegation nor indication of herbicide exposure at any location other than Eglin AFB.  

Although the Veteran has asserted that the current lymphoma was related to service, under the facts of this case that include no immune system injury or disease in service and lymphoma symptoms and diagnosis many years after service, he is not competent to diagnose cancer or render a competent opinion regarding its cause because its diagnosis and etiology requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The etiology of the Veteran's lymphoma is a complex medical etiological question dealing with the origin and progression of a disease of the immune system, and lymphoma is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report lymphoma symptoms that he observed or experienced at any time, he is not competent to opine on whether there is a link between lymphoma, the symptoms of which were manifested many years after service, and active service, including purported herbicide exposure during service, because such a medical opinion requires specific medical knowledge and training.  For these reasons, the purported opinion is of no probative value.  In consideration of the foregoing, the Board finds that service connection for lymphoma is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

Service Connection for Psychosis for the Purpose of Eligibility for Treatment

Under 38 U.S.C.A. §  1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis 
 (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.

After review of the record, the Board finds that the Veteran does not have currently diagnosed psychosis.  VA regulations define the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 

There is no evidence for a psychosis, to include a psychosis diagnosis or symptoms of psychosis during active service or within two years of service separation.  Service treatment records contain no complaints, diagnoses, or treatment for a psychiatric disability in service.  On the service separation report of medical history dated in July 1978, the Veteran denied any history or current symptoms of depression, excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, or any other symptoms that might suggest a psychiatric disorder, to include psychosis.  The record indicates that the claim for service connection for active psychosis for the purpose of establishing eligibility for treatment arose from the claim for service connection for PTSD, and does not include any contention or assertion from the Veteran that he suffered from psychosis either in service or within two years of service separation. 

For these reasons, the Board finds that the Veteran did not develop active psychosis in service or within two years of service separation to warrant eligibility for treatment for psychosis under 38 U.S.C.A. §  1702.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Bilateral Hearing Loss

In the August 2010 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss with a noncompensable (i.e., 0 percent) rating, and tinnitus with a 10 percent rating, respectively, each effective from July 1, 2010 (i.e., the date of receipt of the claim).  Within the one-year appeal period for the August 2010 rating decision, additional evidence was received that reflected constant bilateral tinnitus, mild to moderate sensorineural hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear with speech recognition scores of 84 percent in the right ear and 72 percent in the left ear.  See, e.g., the September 2010 VA audiology assessment note.  Because the evidence received within the one-year appeal period constitutes new and material evidence, the August 2010 rating decision did not become final, so the Board finds that the entire initial rating period beginning on July 1, 2010 is on appeal.  38 C.F.R. 
§ 3.156 (b) (2016).

For the entire rating period from July 1, 2010, the bilateral hearing loss disability has been rated noncompensable (i.e., at 0 percent) under the rating criteria found at 38 C.F.R § 4.85, DC 6100.  Hearing loss is rated under 38 C.F.R. §§ 4.85, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an initial compensable rating for bilateral hearing loss is warranted for the entire rating period.  At the August 2010 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
45
LEFT
25
35
40
55
55

Pure tone threshold averages were 35 dB for the right ear and 43 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the August 2010 VA audiology examination reveal Level I hearing acuity in the service-connected right ear (with a pure tone threshold average of 35 dB and speech discrimination score of 96 percent) and a Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 43 dB and speech discrimination score of 100 percent).  According to Table VII under DC 6100, a 
0 percent disability rating is warranted for the level of hearing impairment demonstrated at the August 2010 VA audiology examination.  38 C.F.R. § 4.85.  

At the October 2011 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
45
50
LEFT
35
30
45
70
65

Pure tone threshold averages were 41 dB for the right ear and 53 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the October 2011 VA audiology examination reveal Level II hearing acuity in the service-connected right ear (with a pure tone threshold average of 41 dB and speech discrimination score of 88 percent) and a Level II hearing acuity in the service-connected left ear (with a pure tone threshold average of 53 dB and speech discrimination score of 90 percent).  According to Table VII under DC 6100, a 
0 percent disability rating is warranted for the level of hearing impairment demonstrated at the October 2011 VA audiology examination.  38 C.F.R. § 4.85.  

Treatment records relevant to the rating period do not include audiometric data showing that bilateral hearing loss disability meets the criteria for a compensable rating.  No exceptional patterns of hearing impairment as defined by 38 C.F.R. § 4.86 are shown for the right or left ear at any time during the rating period.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that a higher (i.e., compensable) rating for bilateral hearing loss is warranted for any period.  38 C.F.R. §§ 4.3, 4.7.   

Initial Rating Analysis for Tinnitus

For the entire initial rating period from July 1, 2010, tinnitus is rated at 10 percent under the criteria found at 38 C.F.R § 4.87, DC 6260, for tinnitus.  Under these regulatory criteria, a 10 percent rating is the maximum allowable schedular rating.  Such a rating is assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  

In this case, the Veteran is already receiving the maximum 10 percent schedular rating permitted under 38 C.F.R. § 4.87, DC 6260, for tinnitus.  There is no other more applicable diagnostic code for which an initial disability rating in excess of 10 percent for tinnitus may be warranted.  Because the Veteran is receiving the maximum schedular disability rating available under 38 C.F.R. § 4.87, DC 6260, there is no basis to grant a higher initial schedular rating for tinnitus.  Thus, a disability rating in excess of 10 percent for tinnitus is not warranted for any period.  38 U.S.C.A. § 7104.

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (i.e., 0 percent) schedular rating for bilateral hearing loss and the 10 percent schedular rating for tinnitus for the entire rating period.  The schedular criteria under DC 6100 for hearing loss consider the decibel loss and speech recognition ability resulting from hearing loss in both ears.  Based upon a combination of the percent of speech discrimination and the pure tone threshold average, a Roman numeral is designated for each ear, which represents the severity of hearing impairment for each ear.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 
38 C.F.R. §§ 4.85 and 4.86; see also 64 Fed. Reg. 25206 (May 11, 1999).  In this case, the Veteran's hearing was manifested by no more than Level II hearing acuity bilaterally with speech recognition scores of 88 percent for the right ear and 90 percent for the left ear.  The schedular criteria specifically provide for a 0 percent rating for the level of hearing impairment demonstrated during the rating period.  

Regarding functional impairment, the Veteran has complained of ringing in the ears, generalized difficulty hearing and understanding, and difficulty when listening to electronic devices.  The Veteran's ringing in both ears is contemplated by the rating criteria for recurrent tinnitus, and the maximum 10 percent schedular disability rating is assigned for tinnitus for the entire initial rating period (i.e., from July 1, 2010).  The Veteran's difficulty hearing and understanding, to include difficulty listening to electronic devices, is part of, and similar to, the pure tone threshold average and speech discrimination ability.  See Dorland's Illustrated Medical Dictionary 527 (30th ed. 2003) (defining speech discrimination as the ability to recognize spoken words as measured by speech audiometry).  

The schedular criteria for rating a hearing impairment require consideration of speech discrimination, in addition to audiometric data.  38 C.F.R. § 4.85.  The speech discrimination scores as demonstrated at the VA audiology examinations were specifically considered in the assignment of the 0 percent schedular rating for hearing loss.  Hearing loss disability that is affected by background or environmental noise is also considered in the current schedular rating criteria.  See 64 Fed. Reg. 25206 (May 11, 1999) (revising the rating criteria for hearing loss so that it contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning).  

Thus, the functional impairment of ringing in the ears and difficulty hearing and understanding is contemplated in the current schedular ratings.  The 0 percent schedular rating under DC 6100 and 10 percent schedular rating under DC 6260 fully consider the symptoms and functional impairment resulting from the bilateral hearing loss disability and tinnitus.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology for bilateral hearing loss and tinnitus, referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that 

the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for a chronic eye disability is denied.  

Service connection for radiculopathy of the lower extremities is denied.

Service connection for an acquired psychiatric disability, claimed as PTSD, is denied.

Service connection for COPD is denied.

Service connection for emphysema is denied.

Service connection for a chronic lung disorder based upon exposure to asbestos is denied.

Service connection for a residual scar around the back of the left ear due to an in-service head injury is granted. 

Service connection for rheumatoid arthritis is denied.

Service connection for a chronic disability resulting in balance and equilibrium difficulties is denied.

					(CONTINUED ON NEXT PAGE)


					(CONTINUED FROM PREVIOUS PAGE)

Service connection for a chronic disability causing a compromised immune system, claimed as chronic infections, is denied.

Service connection for lymphoma, including as due to herbicide exposure, is denied.

Service connection for residuals of a back injury, to include DDD, is denied. 

Service connection for IBS is denied.

Service connection for the purpose of establishing eligibility for treatment of a psychosis under 38 U.S.C.A. § 1702 is denied.

A higher (compensable) initial disability rating for service-connected bilateral hearing loss for the entire rating period is denied.

An initial disability rating in excess of 10 percent for service-connected tinnitus for the entire rating period is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


